Title: [Diary entry: 30 March 1763]
From: Washington, George
To: 

30. Grafted, & planted as followeth. viz. 12 Spanish pairs from Collo. Masons. They hang till November & are a very valuable Fruit—these stand next the little early pair in the 4 Row beging. with the 4th. Tree in the said Row. Also grafted 12 Butter pears from Collo. Masons—these esteemed among the finest pears, & stand next the Spanish pears. Grafted 10 black Pear of Worcester from Collo. Mason’s next the Butter Pear—these are a large course fruit for baking. Grafted 10 of the Winter Boon Chrns.—from Collo. Masons—who had them from Collo. Fairfx. who praises them much—these begin the 5th Row next Grass Ground. Grafted 8 of the Summer Boon Chrns. next these. From Do. who had them from Do. &ca. Grafted 10 of the Bergamy Pears from Collo. Masons next the Sumr. Boon. These are a very fine Fruit but Co⟨arser⟩ than most other English Pears. Grafted 10 of the New Town Pippin from Collo. Masons who had them from Mr. Presidt. Blair. Grafted 43 of the Maryland Red Strick—had the Grafts from Mr. Wm. Digges—these are the whole of the 6th. Row. 